           Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

HEATHER MAE M.,1                                           3:19-cv-01108-BR

               Plaintiff,                                  OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

               Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

               Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


       1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1    - OPINION AND ORDER
           Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 2 of 17




MICHAEL W. PILE
Acting Regional Chief Counsel
JACOB PHILLIPS
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S221A
Seattle, WA 98104-7075
(206) 615-2274

               Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Heather Mae M. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's applications

for Supplemental Security Income (SSI) and Disability Insurance

Benefits (DIB) under Titles XVI and II of the Social Security

Act.

       For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                             ADMINISTRATIVE HISTORY

       Plaintiff filed her application for DIB on November 6, 2015,

and her application for SSI on December 7, 2015.                  Tr. 240, 242.2

Plaintiff alleged a disability onset date of April 30, 2012.                     Her



       2
       Citations to the official transcript of record filed by
the Commissioner on February 5, 2020, are referred to as "Tr."

2   - OPINION AND ORDER
       Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20    Page 3 of 17




applications were denied initially and on reconsideration.                    An

Administrative Law Judge (ALJ) held a hearing on January 17,

2018, and a supplemental hearing on May 10, 2018.               Tr. 34-42,

43-69.    At the January 17, 2015, hearing Plaintiff amended her

alleged onset date to January 1, 2015.          Plaintiff and a

vocational expert (VE) testified.        A medical expert (ME)

testified at the May 10, 2018, supplemental hearing.                Plaintiff

was represented by an attorney at both hearings.

       On June 21, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.     Tr. 15-28.    Pursuant to 20 C.F.R. § 404.984(d) that

decision became the final decision of the Commissioner on May 16,

2019, when the Appeals Council denied Plaintiff's request for

review.   Tr. 1-6.    See Sims v. Apfel, 530 U.S. 103, 106-07

(2000).



                                 BACKGROUND

       Plaintiff was born on December 9, 1978.          Tr. 240.      Plaintiff

was 39 years old at the time of both hearings.                Plaintiff has a

GED.   Tr. 49.   Plaintiff has past relevant work experience as a

commercial cleaner.     Tr. 27.

       Plaintiff alleges disability due to multiple sclerosis,

Graves Disease, tendonitis in her right shoulder, depression,

anxiety, and post-traumatic stress disorder (PTSD).                Tr. 72.


3   - OPINION AND ORDER
      Case 3:19-cv-01108-BR   Document 15    Filed 07/29/20   Page 4 of 17




      Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 20-23, 25-26.



                                STANDARDS

      The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

      The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as


4   - OPINION AND ORDER
       Case 3:19-cv-01108-BR   Document 15    Filed 07/29/20   Page 5 of 17




adequate to support a conclusion.”           Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."            Id. (citing Valentine,

574 F.3d at 690).

       The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.                Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).                Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                           DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).


5    - OPINION AND ORDER
      Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 6 of 17




See also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th

Cir. 2011).

      At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.             20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).          See also Keyser, 648

F.3d at 724.

      At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).           See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

      If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).               The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.              20 C.F.R.

§§ 404.1520(e), 416.920(e).      See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."              SSR 96-8p,

at *1.   In other words, the Social Security Act does not require


6   - OPINION AND ORDER
      Case 3:19-cv-01108-BR    Document 15   Filed 07/29/20   Page 7 of 17




complete incapacity to be disabled.          Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

      At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.        20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

      If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.     20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.              Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).   The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.        If the Commissioner meets this burden,

the claimant is not disabled.        20 C.F.R. §§ 404.1520(g)(1),

416.920(g)(1).



                               ALJ'S FINDINGS

      At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since her January 1, 2015, amended


7   - OPINION AND ORDER
      Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 8 of 17




onset date.    Tr. 17.

      At Step Two the ALJ found Plaintiff has the severe

impairments of affective disorder and anxiety disorder.               Tr. 17.

The ALJ found Plaintiff’s spine disorder, gastrointestinal

disorder, Grave’s Disease, right-shoulder pain, right-knee pain,

and marijuana abuse disorder are not medically determinable

impairments.   Tr. 18.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments or combination of impairments do not

meet or medically equal one of the listed impairments in 20

C.F.R. part 404, subpart P, appendix 1.         Tr. 18.      The ALJ found

Plaintiff has the RFC to perform a full range of work at all

exertional levels with the following nonexertional limitations:

“she is limited to performing simple routine tasks with a

specific vocational preparation (SVP) rating of 1 or 2, and she

can have occasional public contact.”         Tr. 19.

      At Step Four the ALJ found Plaintiff is able to perform her

past work.    Tr. 27.    Accordingly, the ALJ found Plaintiff is not

disabled.    Tr. 28.



                                DISCUSSION

      Plaintiff contends the ALJ erred when he gave “little

weight” to the opinion of the medical expert, Richard Cohen,

M.D., and, therefore, the Court should remand this matter for


8   - OPINION AND ORDER
       Case 3:19-cv-01108-BR    Document 15   Filed 07/29/20   Page 9 of 17




further proceedings.

I.     The ALJ erred when he gave “little weight” to the opinion of
       Dr. Cohen, medical expert.

       Plaintiff alleges the ALJ erred when he gave little weight

to the opinion of Dr. Cohen.

       A nonexamining physician is one who neither examines nor

treats the claimant.       Lester, 81 F.3d at 830.         "The opinion of a

nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."              Id. at 831.        When

a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.       See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).            A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.            Id. at 600.

       Dr. Cohen testified as an impartial medical expert at the

May 10, 2018, hearing.         Dr. Cohen reviewed Plaintiff’s medical

records and concluded in his opinion that Plaintiff has a

“schizoaffective disorder under [Listing] 12.03.”               Tr. 39.

Dr. Cohen noted the record reflects Plaintiff has “psychotic

symptoms of paranoia, auditory hallucinations, and disorganized

thinking.    There is a bipolar this is a bipolar type, and there

is -- with depressive symptomatology.”           Tr. 39.       Dr. Cohen also

9    - OPINION AND ORDER
     Case 3:19-cv-01108-BR   Document 15    Filed 07/29/20   Page 10 of 17




noted Plaintiff “was molested by her cousin when she was young.

She has nightmares, flashbacks, intrusive memories of this

horrible event.   This meets the criteria for 12.15.”             Tr. 39.

     To meet the mental disorders at issue (Listings 12.03 and

12.15) the Social Security Regulations provide a claimant must

establish she satisfies either the requirements of paragraphs A

and B or A and C of those Listings.

          “Paragraph A of each listing . . . includes the
          medical criteria that must be present in [the]
          medical evidence.

                                    * * *

          Paragraph B of each listing . . . provides the
          functional criteria [assessed], in conjunction
          with a rating scale . . . to evaluate how [the
          claimant's] mental disorder limits [her]
          functioning [in four areas (i.e., the ability to
          (1) understand, remember or apply information;
          (2) interact with others; (3) concentrate, persist
          or maintain pace; and (4) adapt or manage
          oneself)].

                                    * * *

          Paragraph C of Listings . . . 12.03 . . . and
          12.15 provides the criteria [used] to evaluate
          “serious and persistent mental disorders.”

Ralph B. v. Saul, No. ED CV 19-1695-E, 2020 WL 3057800, at *12

(C.D. Cal. June 9, 2020)(quoting 20 C.F.R. Part 404, Subpt. P,

App. 1, § 12.00, et seq.).      The C criteria is the same for

Listings 12.03 and 12.15 and provides a claimant meets the C

criteria when her

          mental disorder . . . is serious and persistent,
          that is, [she has] a medically documented history

10 - OPINION AND ORDER
     Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 11 of 17




           of the existence of the disorder over a period of
           at least 2 years, and there is evidence of both:
           1. Medical treatment, mental health therapy,
           psychosocial support(s), or a highly structured
           setting(s) that is ongoing and that diminishes the
           symptoms and signs of your mental disorder; and
           2. Marginal adjustment, that is, [she has] minimal
           capacity to adapt to changes in [her] environment
           or to demands that are not already part of [her]
           daily life.

20 C.F.R. Part 404, Subpart P, App. 1 (Listings 12.03 and

12.15)(emphasis added).

     Dr. Cohen evaluated the “B criteria” of Listings 12.03 and

12.15 as to Plaintiff’s conditions:

           [In] utilizing and applying information
           [Plaintiff] would be moderately impaired, with
           problems with disorganized thinking. Interacting
           with others is moderately and markedly impaired
           with the paranoia and avoidance behavior.
           Concentration, persistence, and pace is moderately
           and markedly impaired, easily distracted with the
           auditory hallucinations and psychotic thinking,
           and the adapting and managing self is moderately
           impaired. [Plaintiff] has problems controlling
           emotions. So it's moderate to marked, moderate to
           marked, and moderate. Thus it almost meets the B
           criteria.

Tr. 40.   Dr. Cohen also testified Plaintiff “me[t] the C

criteria” for both Listings on January 1, 2015, “based on the

combination of [Plaintiff’s] impairments.”          Tr. 39.     Dr. Cohen

noted his opinion contradicted the opinion of Plaintiff’s

treating physician, Michael Robinson, M.D., but he also noted

Dr. Robinson’s opinion is, in fact, contradicted by his own

treatment notes as well as “all of the other treatment records.”

Tr. 39.   Dr. Cohen explained the record reflects Plaintiff has a

11 - OPINION AND ORDER
     Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 12 of 17




“marginal ability to adapt to the stress of work,” which, if

added to “any ADLs [Plaintiff] can do, there would be auditory

hallucinations, increase in auditory hallucinations, mood swings,

an increase in disorganized thinking, an increase in paranoia to

the point where the claimant would miss work, three days a month

of work.”   Tr. 39.

     The ALJ gave Dr. Cohen’s opinion “little weight” on the

grounds that it is inconsistent with the opinion of Dr. Robinson,

Plaintiff’s treating psychiatrist, “who has had the opportunity

to evaluate and observe [Plaintiff] in person”; Dr. Cohen’s

opinion is contradicted by the medical evidence; and Dr. Cohen

did not “ma[ke any] mention of the findings in the record that

show the claimant made significant improvement in her symptoms in

a rather short period of time with the regular and consistent use

of prescribed medications.”      Tr. 26.    The ALJ also noted

reviewing psychologists Winifred Ju, Ph.D., and Ben Kessler,

Psy.D., found Plaintiff had only moderate difficulty in her

ability to carry out detailed instructions, to maintain attention

and concentration for extended periods, and to interact

appropriately with the general public.         Tr. 80-81, 105-06.

Drs. Ju and Kessler found Plaintiff is able “to maintain

attention and concentration for simple routine tasks of two

steps or less and she can maintain this level of functioning

for an 8 hour workday and 40 hour work week” and “to interact


12 - OPINION AND ORDER
     Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 13 of 17




with the general public on an occasional basis.”            Tr. 80-81,

105-06.

     Plaintiff, however, asserts Dr. Cohen’s opinion that

Plaintiff meets the C criteria of the Listings is not

contradicted by Dr. Robinson because Dr. Robinson did not address

the C criteria in his opinion.

     On April 25, 2018, Dr. Robinson completed a psychological

questionnaire in which he noted he had been Plaintiff’s mental-

health provider since March 2017 and provided Plaintiff with

therapy “every 2-3 months.”      Tr. 1442.     Dr. Robinson diagnosed

Plaintiff with schizoaffective disorder, but he noted Plaintiff

did not have any “current active symptoms.”          Tr. 1443.

Dr. Robinson noted Plaintiff had mild limitations in every area

except in her ability “to complete a normal workday and workweek

without psychologically based symptoms” and to “perform at a

consistent pace without an unreasonable number and length of rest

periods,” with which she had moderate limitations.             Tr. 1444.

Dr. Robinson did not expect Plaintiff “to need to take

unscheduled breaks from even a simple, routine job outside of a

standard morning, lunch, and afternoon break due to exacerbations

of her mental health symptoms” or “to miss 16 hours . . . or more

per month from even a simple, routine job because of her

impairments, symptoms, or medications and their side effects.”

Tr. 1445.   Dr. Robinson, however, stated he was not able to


13 - OPINION AND ORDER
     Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 14 of 17




respond as to whether Plaintiff’s “conditions would cause her

to find even simple, routine work stressful and how [she] is

likely to respond when in a stressful situation.”             Tr. 1445.

Dr. Robinson, therefore, did not address whether Plaintiff has

“marginal adjustment” or specifically whether she has a “minimal

capacity to adapt to changes in [her] environment or to demands

that are not already part of [her] daily life.”

     Plaintiff also points out that the ALJ’s reliance on the

fact that Plaintiff “made significant improvement in her symptoms

in a rather short period of time with the regular and consistent

use of prescribed medications” fails to take into consideration

Plaintiff’s medical history.      The record reflects Plaintiff has a

history of noncompliance with medication because her mental

disorder includes “persistent paranoia and disorganized

thoughts.”   Tr. 1152.   As a result, she has “numerous

hospitalizations for bipolar [symptoms],” and “she is often

admitted and treated involuntarily.”        Tr. 1149.       For example,

Plaintiff had two involuntary psychiatric hospitalizations in

October 2016 and one in December 2016 due to events stemming from

manic episodes.   In January 2017 Plaintiff was incarcerated for

nearly a month after she suffered a “manic episode with

psychosis” and barricaded herself in her mother’s house.

Tr. 1101.    Plaintiff was released to live at Serenity House

subject to various required conditions, including obtaining


14 - OPINION AND ORDER
        Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 15 of 17




supported employment.       Case-workers at Serenity House assisted

Plaintiff in obtaining supported employment.              In October 2017,

however, Plaintiff’s case-worker discovered Plaintiff had stopped

going to work and lied to her manager about why she was not at

work.    As a result, Plaintiff went to mental-health court and was

sentenced to further jail time and a work-release program.                     In

January 2018 Plaintiff returned to Serenity House, at which point

her case-worker noted “[d]espite participating in 4 groups per

week, meeting with a psychiatrist regularly, living in a sober

living facility, and staying sober for a year . . . [Plaintiff]

continues to experience a significant amount of anxiety and

depression.”      Tr. 1450.     Plaintiff’s case-worker estimated

Plaintiff would remain in treatment for “the next 8 months.”

Tr. 1451.     Less than one month before the hearing Plaintiff moved

out of Serenity House back to her own home.             Six days before the

hearing Plaintiff obtained a job, but it is unclear whether she

had started working.       Thus, the record reflects Plaintiff

experienced improvement close to the May 1, 2018, hearing, but

she experienced that improvement in a controlled, highly

supportive setting.

        On this record the Court concludes the ALJ erred when he

gave little weight to Dr. Cohen’s opinion because the ALJ did not

provide clear and convincing reasons for doing so.




15 - OPINION AND ORDER
      Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 16 of 17




                                  REMAND

      The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.       Id. at 1179.       The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."       Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."       Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.              Id. at 1178 n.2.

      Here the Court concludes further proceedings are necessary.

The Court notes if the ALJ fully credited Dr. Cohen’s opinion,



16 - OPINION AND ORDER
        Case 3:19-cv-01108-BR   Document 15   Filed 07/29/20   Page 17 of 17




the ALJ would be required to conclude at Step Three that

Plaintiff’s conditions met or equaled the C criteria of Listings

12.03 and 12.15.      Plaintiff, however, concedes she transitioned

out of Serenity House before the May 1, 2018, hearing, and the

record, therefore, is “not presently sufficiently developed to

determine the further progress of her conditions.”                Pl.’s Br.

at 9.    Thus, the Court concludes a remand for further proceedings

consistent with this Opinion and Order is required to permit the

ALJ to determine the progress of Plaintiff’s conditions and

whether Plaintiff is disabled.



                                  CONCLUSION

        For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this

Opinion and Order.

        IT IS SO ORDERED.

        DATED this 29th day of July, 2020.



                                          /s/ Anna J. Brown

                                     ANNA J. BROWN
                                     United States Senior District Judge




17 - OPINION AND ORDER
